TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00310-CR
NO. 03-06-00311-CR



Phillip Ashcraft, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NOS. CR-04-252 & CR-04-253, HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant's brief was due January 29, 2007.  The brief has not been received and
appellant's retained attorney, Thomas Anthony Zakes, did not respond to this Court's notice that
the brief is overdue.
The appeal is abated.  The trial court shall conduct a hearing to determine whether
appellant desires to prosecute this appeal, whether appellant is indigent, and, if he is not indigent,
whether retained counsel has abandoned this appeal.  See Tex. R. App. P. 38.8(b)(2).  The court
shall make appropriate findings and recommendations.  If necessary, the court shall appoint
substitute counsel who will effectively represent appellant in this cause.  A record from this hearing,
including copies of all findings and orders and a transcription of the court reporter's notes, shall be
forwarded to the clerk of this Court for filing as a supplemental record no later than June 22, 2007. 
See Rule 38.8(b)(3).


				__________________________________________
				Bob Pemberton, Justice
Before Justices Patterson, Pemberton and Waldrop
Abated
Filed:   May 24, 2007
Do Not Publish